Exhibit 10.2

 

INDIRECT CHANNEL PARTNER AGREEMENT – v. US-LATAM 09.15.04

 

To register as an Indirect Channel Partner with Cisco, your company must accept
the terms and conditions of this Indirect Channel Partner Agreement (the
“Agreement”). This Agreement applies to Registered Partners that are “Resellers”
and “Professional Service Providers”, as those terms are defined in Part A
below.

 

This Agreement is entered into by and between Cisco Systems, Inc., a California
corporation with its principal place of business at 170 West Tasman Drive, San
Jose, California 95134 and the company you identified in the applicable Partner
Registration Application (“Partner”). If Partner is also a Reseller (as defined
below), Partner may also be referred to as “Reseller” in Part B of this
Agreement. This Agreement shall become effective on the date Cisco sends an
acceptance notification to the email address you have provided for your company
in the applicable Partner Registration Application (the “Effective Date”).

 

This Agreement is divided into 3 Parts, which apply as follows:

Part A, Definitions: Applies to all Registered Partners.

Part B, Reseller Terms and Conditions: Only applies to Registered Partners
acting as Resellers.

Part C, General Terms and Conditions: Applies to all Registered Partners.

 

If Cisco and Partner have signed a Pre-Existing Agreement that is in effect as
of the day Partner submits this Agreement, the Pre-Existing Agreement shall take
precedence over this Agreement. If no Pre-Existing Agreement exists, this
Agreement comprises the complete agreement between the parties hereto concerning
the subject matter herein and replaces any prior oral or written communications
between the parties, all of which are excluded. In the event that a Registered
Partner acting as a Reseller later executes a direct resale agreement (a
“Systems Integrator Agreement”) with Cisco after this Agreement is executed,
such Systems Integrator Agreement shall take precedence over and supercede this
Agreement. There are no other conditions, understandings, agreements,
representations, or warranties, expressed or implied, which are not specified
herein. This Agreement may only be modified by a written document executed by
Cisco and Partner, subject to Section C.11.6 below.

 

Part A. Definitions.

 

  1. Added Value is the non-Cisco component or portion of the total solution
which Partner provides to End Users. Examples of Added Value are pre- and
post-sales network design, configuration, trouble-shooting, and support and the
sale of complementary products and services that comprise a significant portion
of the total revenues received by Partner from an End User of Cisco Products.
Partner acknowledges that telesales, catalog sales, and sales over the Internet
do not include Added Value if inbound communications from the prospective End
User purchaser were exclusively prompted by something other than a face-to-face
interaction between Partner’s sales representative and such prospective End
User. Partner further acknowledges that providing financing options and/or
Network Services to End Users do not constitute Added Value.

 

  2. Authorized Source means the distributors located within the Territory, as
they are from time to time identified at
http://tools.cisco.com/WWChannels/LOCATR/isp/distributor locator.isp or as
otherwise provided by Cisco from time to time.

 

  3. Cisco Services means any services performed by Cisco for End Users,
including without limitation, Product maintenance and technical support.

 

  4. End User is the final purchaser or licensee that: (i) has acquired Product
and/or Cisco Services for its own Internal Use and not for Resale, remarketing
or distribution, and (ii) is identified as such purchaser or licensee by
Reseller pursuant to Section B.3.1 below.



--------------------------------------------------------------------------------

  5. Internal Use is any business use of a Product for an End User’s own
internal use, which use is outside the definition of Resale provided below.

 

  6. Marks means the Cisco Registered Partner logo, and each of the Cisco
Certified Partner marks for which Partner qualifies. Such marks and the
applicable qualification requirements are included in Cisco’s web site,
http://www.cisco.com/go/partnerlogo

 

  7. Network Services means providing the End User with access to the Internet,
data and voice transmission, telecommunications services related to such
transmission, and the management of network equipment in connection with the
foregoing.

 

  8. Non-Genuine Products are any and all products: (i) to which a Mark or other
Cisco trademark or service mark has been affixed without Cisco’s consent;
(ii) that do not originate from Cisco or are produced without the approval of
Cisco; and (iii) are generally produced with the intent to counterfeit or
imitate a genuine Cisco Product.

 

  9. Pre-Existing Agreement means Cisco’s System Integrator Agreement, Two-Tier
Distributor Agreement or any substantially similar Cisco contract with a
different title that authorizes Partner to purchase Products directly from Cisco
and Resell them to End Users either directly or indirectly.

 

  10. Products means those Cisco hardware products, Software products, and
related documentation, which Cisco makes available to an Authorized Source for
Resale to companies that have achieved Partner’s level of registration,
certification, and/or specialization within Cisco’s Channel Partner Program
described at: http://www.cisco.com/go/channelprograms.

 

  11. Professional Services means any pre or post-sale services performed by
Partner for an End User, excluding training on Cisco Products, that provide
Added Value for Cisco Products. Such services include without limitation pre-
and post-sales network design, configuration, trouble-shooting, and support on
Cisco Products.

 

  12. Professional Service Providers are Registered Partners that wish to
provide their own pre and/or post-sales Professional Services to End Users.

 

  13. Registered Partner means Professional Service Providers and/or Resellers
that have registered using the Cisco Partner Registration Tool and accepted the
terms and conditions of this Indirect Channel Partner Agreement.

 

  14. Registered Partner Logo means the logo identified as the “Registered
Partner Logo” and found at http://www.
cisco.com/partner/WWChannels/marketing_promotions/tools/logos

 

  15. Resale includes any of the following sales or dispositions of a Product or
Service: (a) transfer of title (or, for Software, a license conferring the right
to use the Software, and, for Services, the entitlement to receive such
Services) to the End User of such Product or Service or (b) transfer of title
(or, for Software, a license conferring the right to use the Software, and, for
Services, the entitlement to receive such Services) to a financial intermediary
such as a leasing company, even if such leasing company is affiliated with
Reseller, where the Product or Service is used by an unaffiliated End User. The
term Resale does not include the purchase, license, sublicense, distribution or
use of a Product or Cisco Service for the provision, to the general public, of
any Network Services. The verb “Resell” means to engage in Resale.

 

  16. Reseller is a Registered Partner that purchases and/or licenses Cisco
Services and Products from an Authorized Source and Resells them directly to End
Users.



--------------------------------------------------------------------------------

  17. Software is the machine readable (object code) version of computer
programs developed or marketed by Cisco and related documentation.

 

  18. Third Party Sourced Cisco Product means any Cisco Product that Partner
purchases from any party other than an Authorized Source. Third Party Sourced
Products do not include Non-Genuine Products.

 

  19. Territory means the country identified by Partner in the applicable
Partner Registration Application accepted by Cisco.

 

Part B. Reseller Terms and Conditions. This Part B only applies if Partner is
Reselling Products and/or Cisco Services.

 

  1. Cisco Authorization and Resale Rules.

 

1.1 Cisco Authorization. During the term of this Agreement, Cisco hereby
authorizes Reseller to purchase and/or license Cisco Services and Products only
from an Authorized Source, and to resell and/or redistribute such Cisco Services
and Products directly to End Users who deploy Products and receive Cisco
Services within the Territory.

 

1.2 No Resale Outside the Territory. Reseller agrees not to solicit Product or
Service orders, engage salespersons, Resell, or establish warehouses or other
distribution centers outside of the Territory.

 

1.3 Sales to End Users. Reseller certifies that it is acquiring the Products and
Services solely for Resale to End Users, in accordance with this Agreement.
Reseller will not Resell, license, sublicense or distribute Products or Services
to other resellers of Cisco Products or Services, whether or not such other
resellers are authorized by Cisco or by any other source to resell or license
Products or Services. Notwithstanding the above provisions of this Section
B.1.3, Reseller may Resell Products or Services to any other reseller of Cisco
Products or Services in the Territory, provided that such other reseller is
purchasing and using such Products or Services strictly as an End User and
strictly for its Internal Use in the Territory.

 

1.4 Third Party Sourced Cisco Products. Reseller may only procure and Resell
Third Party Sourced Cisco Products to End Users if prior to each Resale:
(i) Reseller obtains Cisco’s prior written consent for such Resale;
(ii) Reseller confirms that the End User is within the Territory; (iii) Reseller
clearly and accurately informs the End User of the condition and source of the
applicable Third Party Sourced Cisco Products; and (iv) Reseller complies with
and communicates to the applicable End User Cisco’s then current Software
Transfer and Licensing Policy, available at:
http://www.cisco.com/warp/public/csc/refurb_equipment/swpolicy.html.

 

For all Third Party Sourced Cisco Products, Cisco reserves the right to withhold
any Cisco Support on such products, unless such products pass a Cisco equipment
inspection and Cisco receives payment for the applicable equipment inspection
and/or software license fees, as required in the Software Transfer and Licensing
Policy referenced above.

 

  2. Added Value Requirement. Each time a Reseller resells Cisco Services or
Products to an End User, Reseller will include its Added Value. Reseller must be
able to demonstrate Products to prospective End Users at the End User’s location
and make Professional Services available for each Product Resold by Reseller.

 

  3. Reseller Obligations.

 

3.1 Point of Sale Reports. Reseller shall identify the complete name and address
of each End User either: (i) in the applicable Product purchase order issued to
the Authorized Source; or (ii) in



--------------------------------------------------------------------------------

writing within five (5) days of receiving the applicable request from Cisco or
the Authorized Source. Additionally, Reseller must comply with any other point
of sale reporting requirements published by Cisco from time to time, and/or the
Authorized Source(s) from which such Reseller purchases and/or licenses Cisco
Services and Products.

 

3.2 Agreements with an Authorized Source. Reseller acknowledges that each
Authorized Source may require Reseller to enter into other agreement/s with an
Authorized Source. Partner acknowledges and accepts that each Authorized Source
is an independent party who is not empowered to act on behalf of Cisco or bind
or represent Cisco in any manner. Therefore, such agreement/s will be considered
executed only between Reseller and each Authorized Source with which Reseller
has entered into such agreements, except to the extent that such agreements
specifically identify Cisco as a third party beneficiary of such agreements. For
the avoidance of doubt, this Agreement shall not constitute a sale, purchase or
distribution agreement with Cisco. Any arrangements between the Reseller and an
Authorized Source with respect to the sale, purchase or distribution of Cisco
Products and/or Services will need to be defined in separate, specific
agreements between Reseller and each Authorized Source selected by Reseller.

 

3.3 Additional Requirements. Reseller acknowledges that Resale of Products and
Cisco Services to particular End Users with which Cisco has contracted directly
(for example, state governments) may require Reseller to satisfy additional
requirements and to enter into supplemental agreements with Cisco. Each Reseller
acknowledges that Cisco may require Reseller to achieve particular requirements,
for example particular specializations, before permitting any Authorized Source
to make available particular Products to such Reseller.

 

  4. Government Sales.

 

4.1 Schedule Contracts. With respect to US General Services Administration,
California Multiple Award Schedule (“CMAS”), and other schedule contracts, this
Agreement shall not be construed by Reseller as a representation that Cisco will
furnish supplies needed by Reseller to fulfill any of Reseller’s GSA, CMAS, or
similar contract obligations under any schedule contract.

 

4.2 Government Terms. Cisco does not accept any government flowdown provisions,
including but not limited to, the United States Government Federal Acquisition
Regulations (“FARs”) and its supplements, Defense FARs, or NASA FARs, whether
for Resale or Internal Use. Further, Cisco will not provide any
government-required representations or certifications to Reseller or any of
Reseller’s End Users.

 

4.3 Notwithstanding the foregoing, Reseller may Resell Products and Services to
federal, state, provincial and local governments within the Territory, subject
to this Agreement and the applicable Cisco qualification and eligibility
requirements, including Cisco’s aforementioned disclaimers of supply
representations or government flow-downs.

 

  5. Pricing.

 

5.1 Reseller Prices. The prices Reseller pays for Cisco Services and Products
will be set by the Authorized Source from which Reseller purchases such Cisco
Services and Products. Subject to Cisco’s ability to impose maximum resale price
limitations, Reseller is free to determine its Resale prices unilaterally.

 

5.2 Special Pricing. Cisco may provide Reseller’s Authorized Source of choice
with special pricing for such Authorized Source to provide to Reseller. Such
special pricing will be limited to Resales made to one or more specific End
Users. Any such agreement between Cisco and Reseller’s Authorized Source must be
in writing, including email notification from Cisco, and must specify a fixed
time period during which such special pricing shall be provided. If no time
limit is specified in the written agreement, the time period shall be ninety
(90) days from the effective date of the written agreement regarding special
pricing. If Cisco offers special pricing and Reseller submits a



--------------------------------------------------------------------------------

purchase order to the Reseller’s Authorized Source based on such special
pricing, Reseller accepts that Cisco may condition such special pricing on
Reseller’s agreement to Resell the Products to specific End Users and at a price
that shall not exceed particular prices determined by Cisco. No such condition
will prohibit Reseller from selling at any price below the prices established by
Cisco.

 

5.3 If Cisco determines that Reseller has Resold Cisco Services or Products
purchased with special pricing provided pursuant to Section B.5.2 to any person
or entity other than the End User(s) identified by Cisco, then Cisco may, at
Cisco’s sole discretion: (a) invoice Reseller for the difference between such
additional discount and Reseller’s then-current resale discount, and/or (b)
audit Reseller’s purchases and relevant records pursuant to Section C.10.8
(“Audit”) and invoice Reseller for all reasonable costs incurred by Cisco in its
performance of the Audit and/or (c) suspend Reseller’s access to price
deviations and other Cisco sales and marketing programs; and/or (d) suspend
shipments to Reseller; and/or (e) terminate this Agreement pursuant to Section
C.2.2 below.

 

  6. Reseller’s Distribution Rights.

 

6.1 Grant of Rights. During the term of this Agreement, Cisco grants to Reseller
a limited, nonexclusive, revocable license to receive from an Authorized Source
and distribute to End Users located in the Territory all proprietary rights
embodied in or contained in any Product. Reseller may continue such distribution
for thirty (30) days following the expiration of this Agreement. Any
distribution of Products containing Cisco proprietary rights (including, without
limitation, all Software) outside the scope permitted by Section B.1 of this
Agreement is prohibited. Cisco Products are subject to license terms which
impose additional restrictions on the use, copying, or distribution of Software.

 

6.2 Rights Reserved by Cisco. Except for the limited license provided to
Reseller in the preceding Section B.6.1, Cisco reserves all right, title, and
interest in and to each proprietary right embedded in or contained in any
Product. Reseller acknowledges that, except as provided in Section B.6.1 above,
it may not distribute Software to any other person or entity, including, without
limitation, other resellers or Registered Partners.

 

6.3 License Restrictions and Conditions. Reseller will not remove, alter, or
destroy any form of copyright notice, trademark, logo, or confidentiality notice
provided with any Product. Reseller will not copy or redistribute any item of
Software except as specifically permitted in this Section B.6. Reseller agrees
that it will not redistribute Software (including Software received as part of a
Product) received from any source other than Cisco or an Authorized Source.
Reseller will not translate, reverse compile or disassemble the Software, and
will transfer to each End User to which Reseller resells Products all end-user
license terms and end-user documentation provided by Cisco and accompanying such
Products. A current copy of such end-user license terms is available at the
following URL: http://www.cisco.com/univercd/cc/td/doc/es inpck/cetrans.htm

 

Part C. General Terms and Conditions

 

  1. Partner Benefits. During the term of this Agreement the following benefits
shall apply:

 

1.1 Cisco.com Access. Partner shall have partner-level access to the information
and tools on the Cisco.com web site (previously referred to as “CCO”), provided
Partner’s use of such information is subject to the terms and conditions of
Cisco.com and the Confidentiality obligations of this Agreement set forth in
Section C.4 below;

 

1.2 Partner Locator Listing. Unless Partner tells Cisco in writing that it may
not do so, Cisco may include Partner in the Cisco Partner Locator tool within
the Cisco.com web site;



--------------------------------------------------------------------------------

1.3 Registered Partner Logo. Subject to Section C.3 below, Partner shall have
the right to use the Registered Partner Logo to promote the sale of Cisco
Products, Cisco Services and Professional Services to End Users within the
Territory; and

 

1.4 Partner E-Learninq Access. Partner shall have the right to register on
Partner E-Learning Connection, to the extent Cisco makes such service available
to Partner within the Territory.

 

  2. Term and Termination.

 

2.1 Term. This Agreement will expire upon the later of (a) one (1) year after
the date it is accepted by Cisco, unless extended by written agreement of both
parties or sooner terminated pursuant to this Agreement, or (b) the date that
the Partner’s most recent certification or specialization expires.

 

2.2 Termination. This Agreement may be terminated for convenience, for any
reason or no reason, by either party upon no less than thirty (30) days prior
written notice to the other. This Agreement may be terminated by Cisco for cause
upon Partner’s material breach of the Agreement, on ten (10) days notice, except
that this Agreement may be terminated by Cisco immediately upon Partner’s breach
of any provision of Sections B.1.4, B.2, B.5.2, B.5.3, B.6, C.3, C.4, C.9 and
C.11.8.

 

2.3 Effect of Termination. Upon the termination or expiration of this Agreement,
Partner’s rights to purchase Cisco Services and Products from any Authorized
Source shall immediately terminate, Cisco shall discontinue all Partner benefits
listed in Section C.1 above, and Partner shall immediately (a) cease to
represent itself as a Cisco Registered Partner, and (b) cease its use of any of
the Marks.

 

  3. Use of the Registered Partner Logo and other Marks.

 

3.1 Cisco grants to Partner, during the term of this Agreement, the right to use
the Marks, including the Registered Partner Logo, in the Territory, solely to
promote the Resale of Cisco Products and Cisco Services to End Users, provided
that such Resales are pursuant to all the terms and conditions of this
Agreement. Partner shall not affix any Cisco trademarks or service marks to any
products.

 

Partner’s usage of the Marks must conform to the Guidelines provided at the
following URL: http://www.cisco.com/go/partnerlogo

 

Partner’s usage of the Marks must also conform to the Trademark Usage Policy set
out at the following URL:

http://www. cisco.com/logo/trademark. pdf

 

3.2 Partner shall not acquire, use, promote or Resell Non Genuine Products.
Additionally, Partner shall notify Cisco promptly of the existence, or suspected
existence, of Non-Genuine Products in possession of third parties, and further
agrees that it will, at Cisco’s request, assist Cisco to diligently pursue an
action against any third party in possession of Non Genuine Products.

 

3.3 If Partner acquires, uses, promotes or Resells Non-Genuine Products, Cisco
may take one or more of the following actions, at Cisco’s discretion:
(i) require Partner, within ten days of Cisco’s request, to recall and destroy
all Non-Genuine Products that Partner has sold to End Users and replace such
products with legitimate, equivalent Products, (ii) require Partner, within five
days of receiving Cisco’s written request, to provide Cisco with all details
related to Partner’s acquisition of all Non-Genuine Products, including without
limitation, its suppliers, shipping details and all buyers to whom Partner
resold Non-Genuine Products, and/or (iii) immediately terminate this Agreement
pursuant to Section C.2.



--------------------------------------------------------------------------------

  4. Confidentiality and Publicity. In the event that Partner receives from
Cisco information that is marked as confidential, Partner shall protect that
information using the same degree of care as it uses to protect its own
sensitive business information, but not less than a reasonable degree of care,
and shall not disclose such information to any third party without Cisco’s prior
written consent. Partner shall only use such information in connection with the
promotion and Resale of Cisco Products and Services. Upon the termination or
expiration of this Agreement, Partner will promptly return any confidential
information provided by Cisco to Partner. Except as expressly provided in this
Agreement, neither Cisco nor Partner will issue press releases or make other
public announcements that identify Partner as an authorized or registered
Partner without the express written consent of the other party. In addition,
Partner shall at no time (nor cause any third party to) take any action, publish
or otherwise communicate anything which is or may be detrimental to the business
reputation of Cisco.

 

  5. License to Information. Information made available to Partner through
Cisco.com is made available subject to the terms contained in the Cisco.com
“Important Notices” and any additional terms as Cisco may notify Partner of
through Cisco.com. Information provided through Cisco.com may be used only in
connection with Partner’s promotion and Resale of Cisco Products and Services.

 

  6. Limited Warranty / Warranty Disclaimer.

 

6.1 Warranty. The only warranty Cisco provides with respect to any Product is
the written limited warranty statement provided with that Product or, if no
warranty statement is provided with a Product, the Limited Warranty Statement
available at the following URL:
http://www.cisco.com/public/limited-warranty.html.

 

6.2 Disclaimer. EXCEPT AS SPECIFIED IN THE LIMITED WARRANTY STATEMENT SPECIFIED
IN SECTION C.6.1 ABOVE, ALL EXPRESS OR IMPLIED CONDITIONS, REPRESENTATIONS OR
WARRANTIES INCLUDING, WITHOUT LIMITATION, ANY IMPLIED WARRANTY OR CONDITION OF
MERCHANTIBILITY, FITNESS FOR A PARTICULAR PURPOSE (EVEN IF KNOWN TO CISCO),
NONINFRINGEMENT, SATISFACTORY QUALITY OR ARISING FROM A COURSE OF DEALING, LAW,
USAGE, OR TRADE PRACTICE ARE HEREBY EXCLUDED TO THE GREATEST EXTENT ALLOWED BY
APPLICABLE LAW. TO THE EXTENT AN IMPLIED WARRANTY CANNOT BE EXCLUDED, SUCH
WARRANTY IS LIMITED TO THE 90-DAY PERIOD PROVIDED IN THE LIMITED WARRANTY
STATEMENT SPECIFIED IN SECTION C.6.1 ABOVE. This disclaimer and exclusion shall
apply even if the express warranty set forth above fails of its essential
purpose.

 

6.3 PARTNER SHALL NOT MAKE ANY WARRANTY COMMITMENT BEYOND THE LIMITED WARRANTY
REFERENCED IN SECTION C.6.1 ON CISCO’S BEHALF. Partner agrees to indemnify Cisco
and hold Cisco harmless from any warranty made by Partner beyond the limited
warranty referenced in Section C.6.1.

 

  7. Limitation of Liability. NOTWITHSTANDING ANYTHING ELSE HEREIN, ALL
LIABILITY OF CISCO AND ITS SUPPLIERS FOR CLAIMS ARISING UNDER THIS AGREEMENT OR
OTHERWISE SHALL BE LIMITED TO THE MONEY PAID BY PARTNER TO ITS AUTHORIZED SOURCE
FOR CISCO SERVICES AND PRODUCTS IN THE THREE (3) MONTHS PRECEDING THE EVENT OR
CIRCUMSTANCES GIVING RISE TO SUCH LIABILITY. THIS LIMITATION OF LIABILITY IS
CUMULATIVE AND NOT PER-INCIDENT.

 

  8. Waiver of Consequential Damages. IN NO EVENT SHALL CISCO OR ITS SUPPLIERS
BE LIABILE FOR ANY INCIDENTAL, SPECIAL, INDIRECT, PUNITIVE OR CONSEQUENTIAL
DAMAGES, LOST REVENUE, LOST PROFITS, OR LOST OR DAMAGED DATA, WHETHER ARISING IN
CONTRACT, TORT (INCLUDING NEGLIGENCE) OR OTHERWISE, EVEN IF CISCO OR ITS
SUPPLIERS HAVE BEEN INFORMED OF THE POSSIBILITY THEREOF.



--------------------------------------------------------------------------------

  9. Export Restrictions and Controls.

 

9.1 Export Restriction. Without the express prior written consent of a Cisco
Area Vice President, Partner will not export Products outside the Territory.

 

9.2 Export Controls. Partner acknowledges that the Products and technology or
direct products thereof (“Products and Technology”) it may purchase and resell
under this Agreement are subject to export controls under the laws and
regulations of the Territory and the United States (U.S.). Partner shall comply
with such laws and regulations governing use, export, re-export, and transfer of
Cisco Products and Technology and will obtain all required U.S. and local
authorizations, permits, or licenses. Cisco and Partner each agree to provide
the other such information and assistance as may reasonably be required by the
other in connection with securing such authorizations and licenses, and to take
timely action to obtain all required support documentation. Partner agrees to
maintain full, true, and accurate records of exports, re-exports, and transfers
of the Products and Technology, purchased and deployed or distributed, according
to U.S. and local laws for at least five (5) years following the date of any
such export, re-export, or transfer. Partner acknowledges that detailed
information regarding compliance with U.S. use, export, re-export, and transfer
laws may be found at the following URL:

http://www.cisco.com/wwl/export/compliance_provision.html. Partner’s obligations
under this clause shall survive the expiration or termination of the Agreement.

 

  10. Obligation to Maintain Contacts.

 

10.1 Requirement to Maintain. Beginning September 20, 2004, and at all times
thereafter, Partners are required to have at least one valid contact associated
to their company at all times in the Cisco Channel Partner Database.

 

10.2 Valid Contact Information. For Partner’s contacts to be “valid,” its
contact profiles in Cisco’s Channel Partner Database (“CPD”), as maintained via
the Partner Self Service (“PSS”) data management tool, must include a First
Name, Last Name, Site Address, and Email Address. Cisco will remove the Partner
from the CPD if the last valid contact associated with the company is removed
from the CPD using the PSS tool. To regain Partner status, a user from the
company must complete Partner registration as a new prospective Partner.

 

10.3 Reservation of Rights. Cisco reserves the right to remove any Partner
without sufficient valid contacts at such time, and using such means, as Cisco
may determine in its sole discretion. Whereas Cisco may choose, at its option,
to provide certain forms of notification regarding the removal of a Partner’s
status as a result of insufficient or invalid contacts in the PSS, Cisco is not
under any obligation to provide notification of any kind regarding any such
removal.

 

10.4 Effect of Partner Removal. If Cisco removes the Partner from the CPD in
accordance with the foregoing, or Partner’s status as a Partner is otherwise
removed from the CPD, this Agreement shall terminate concurrently.

 

  11. Miscellaneous.

 

11.1 Choice of Law. The validity, interpretation, and enforcement of this
Agreement shall be governed by the domestic laws of the State of California,
United States of America, as if performed wholly within the State and without
giving effect to principles of conflicts of laws, and the State and Federal
courts of California shall have exclusive jurisdiction over any claim arising
hereunder, except as expressly provided below. Notwithstanding the foregoing,
either party may seek interim injunctive relief in any court of appropriate
jurisdiction with respect to any alleged breach of such party’s proprietary
rights. The parties specifically disclaim the application of the UN Convention
on Contracts for the International Sale of Goods to the interpretation or
enforcement of this Agreement.



--------------------------------------------------------------------------------

11.2 Assignment. Neither this Agreement, nor any rights under this Agreement,
may be assigned by Partner without the express prior written consent of Cisco.
Any attempted assignment in violation of the preceding sentence shall
immediately terminate the Agreement and be without legal effect.

 

11.3 Relationship of the Parties; No Partnership. Each party to this Agreement
is an independent contractor. This Agreement does not create any agency,
partnership, joint venture, employment or franchise relationship. Furthermore,
no labor relationship between Cisco and Partner employees is created hereby.
Partner shall indemnify and hold Cisco harmless of any claim or judicial action
whatsoever from any Partner employee, including any and all actions or claims
arising in connection with the non compliance by Partner of any applicable laws,
including any labor laws and/or social security regulations. Neither party has
the right or authority to, and shall not, assume or create any obligation of any
nature whatsoever on behalf of the other party or bind the other party in any
respect whatsoever. Notwithstanding the use of the term “Partner” in this
Agreement, the parties do not intend to create any legal relationship of
partnership between them, and neither will assert to any third party or
otherwise claim that such a legal relationship exists between them.

 

11.4 Survival. Part A and Sections B.3, B.4, B.6.2, B.6.3, C.2, C.3.3 and C.4
through C.11 shall survive the expiration or termination of this Agreement.

 

11.5 Notices. All notices required to be provided under this Agreement shall be
provided (a) by Partner, to contract-notice@cisco.com, and (b) by Cisco, to the
electronic mail address provided by Partner with its Partner Registration
application. Notices shall be deemed received one business day after being sent
by e-mail.

 

11.6 Enforceability. Partner agrees that the electronic mail address it has
provided corresponds to a person that has the capacity and authority to execute
this Agreement and any amendments on behalf of Partner. Partner and Cisco each
waive any defense to the validity or enforceability of this Agreement arising
from the electronic submission and electronic acceptance of this Agreement by
Partner. If Partner needs a physical document evidencing the Agreement, Partner
may (i) print the accepted Agreement or (ii) request from Cisco a signed
version, in which case Reseller shall print and return to Cisco two (2) printed,
executed originals of the Agreement. Such printed originals shall not be deemed
accepted by Cisco unless Cisco returns one (1) counter-signed original to
Partner.

 

11.7 Compliance with Laws: In its performance of this Agreement, Partner will
comply with all laws, all licenses, permits and approvals required by any
government or authority, including any recycling or take-back programs
applicable to packaging, Resale or use of Products, and shall comply with all
applicable laws, rules, policies and procedures including without limitation the
US Foreign Corrupt Practices Act, requirements applicable to the use of Products
under telecommunications and other laws and regulations (collectively
“Applicable Laws”). Partner will indemnify and hold harmless Cisco for any
violation by Partner of any Applicable Laws.

 

11.8 Audit. Partner shall keep full, true, and accurate records and accounts, in
accordance with generally-accepted accounting principles, of each Cisco Service
and Product purchased and Resold, including information regarding compliance
with Cisco marketing and sales programs, Software usage and transfer, end user
names and locations, and Cisco Product exportation. Partner shall make these
records available for audit by Cisco upon fifteen (15) days prior written
notice, during regular business hours, at those locations where Partner may
maintain relevant records. Partner shall bear all costs incurred by Cisco in the
performance of any audit which discloses any material breach of this Agreement.
Partner additionally acknowledges that from time to time Cisco or its
independent auditors may conduct additional specific audits with the purpose of
monitoring and ensuring compliance by Partner and its Authorized Source with



--------------------------------------------------------------------------------

Cisco’s policies and applicable laws. Said audits may include, without
limitation, investigations in order to prevent the acquisition, use, promotion
or Resale of Non-Genuine Products. When requested, Partner shall collaborate
with Cisco’s auditors and provide accurate and truthful information. In all
cases, Partner agrees to bear, and/or promptly repay to Cisco, all costs, fees
and expenses, incurred by Cisco in the performance of any such audit and/or
investigation that discloses any material breach of this Agreement by Partner,
including without limitation subsections B.1.2, B.1.4, B.5.2, C.3, and C.11.7.
Partner acknowledges and accepts that, in addition to the above audit rights,
Cisco may directly contact any End User at anytime in order to verify and/or
inform End Users about Partner’s compliance or non-compliance with this
Agreement, including but not limited Sections B.1, B.5, C.3 and C.11, and
Cisco’s policies.

 

11.9 URLs. Partner hereby confirms that it has the ability to access, has
accessed, has read and agrees to, the information made available by Cisco at all
of the world wide websites/URLs/addresses/pages referred to anywhere throughout
this Agreement. Partner acknowledges that Cisco may modify any URL address or
terminate the availability of any information at any address without notice to
Reseller.

 

11.10 Other Remedies. All Cisco remedies specified in this Agreement shall be in
addition to, and shall in no way limit, any other rights and remedies that might
be available to Cisco, all of which Cisco hereby expressly reserves.

 

11.11 Severability. In the event that any of the terms of this Agreement become
or are declared to be illegal or otherwise unenforceable by any regulatory body
or court of competent jurisdiction, such term(s) shall be null and void and
shall be deemed deleted from this Agreement. All remaining terms of this
Agreement shall remain in full force and effect. Notwithstanding the foregoing,
if this paragraph becomes applicable and, as a result, the value of this
Agreement is materially impaired for either party, as determined by such party
in its sole discretion, then the affected party may terminate this Agreement by
written notice to the other.